The Attorney                General of Texas
                                            November      30,   1979
MARK WHITE
Attorney General


                   Honorable Pellpe Reyna                       Opinion No. ML+92
                   Criminal District Attorney
                   McLennan County Courthouse                   Re: Distribution       and   use   of
                   Waco, Texas 76701                            judicial district funds.

                   Dear Mr. Reyna:

                         You ask whether judicial district funds for adult probation services,
                   which include probation fees and state aid funds, may be used for the
                   payment of normal service and maintenance costs on equipment provided to
                   an adult probation department by a county.

                            Section 10(f) of article 42.12 of the Texas Code of Criminal Procedure
                   states    in part:

                                 It shall be the responsibility of the county or counties
                                 comprising the judicial district or geographical area
                                 served by such district probation department           to
                                 provide physical facilities, equipment, and utilities
                                 for an effective and professional adult probation and
                                 adult community-based correctional service.

                          Attorney General Opinion H-1216 (1976) determined that section 10(f)
                   “requires the counties to provide, from their own funds and not from
                   probation fees, the physical facilities, equipment, and utilities needed for
                   the probation office.” The statutory requirement to provide equipment is a
                   continuing one, and we believe the requirement that a county provide
                   equipment to the adult probation office encompasses the duty to maintain
                   the equipment.      Pursuant to its rule-making authority in section 3.01 of
                   article 42.121, the Texas Adult Probation Commission has promulgated a
                   standard requiring that each probation officer be provided with “adequate”
                   equipment.     Standard 606.01.00.070a, 3 Tex. Reg. 1560 (1976). We believe
                   “adequate equipmenV’ means equipment in good repair. In our opinion, the
                   county’s duty to provide equipment includes the implied duty to maintain it
                   properly.




                                                   p.   283
Honorable Felipe Reyna      -   Page Two        INN- 92 )



                                       SUMMARY

           Counties are responsible for maintaining and repairing the equlp-
           ment they provide adult probation departments pursuant to section
           10(f) of article 42.12 of the Code of Criminal Procedure.

                                                  Very trulv vows.      n



                                                  MARK     WHITE
                                                  Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by Susan Garrison
and Linda Hall
Assistant Attorneys General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
David B. Brooks
Susan Garrison
Rick Gilpin
Linda Hall
Willlam G Reid
Bruce Youngblood




                                           P.    284